TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 11, 2014



                                      NO. 03-13-00694-CV


                         D. O. and Ranch Good Days, Inc., Appellants

                                               v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on July 8, 2013. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellants are indigent and unable to pay

costs, no adjudication of costs is made.